It is a source of great satisfaction for me to
congratulate you, Sir, a former Prime Minister of
Finland, on your election to the presidency of the
General Assembly at its fifty-fifth session, which
faithfully reflects your personal virtues and diplomatic
experience.
I am also pleased to offer my most sincere
congratulations to the Minister for Foreign Affairs of
Namibia, Mr. Theo-Ben Gurirab, for his excellent work
at the previous session, and in particular for his work to
coordinate the preparatory activities for the Millennium
Summit.
Special mention should be made of Secretary-
General Kofi Annan for his indefatigable work to
promote the mandate of this Organization and for his
vision for strengthening its future activities, set out in
his excellent report We, the peoples: the role of the
United Nations in the twenty-first century.
With regard to the situation in El Salvador, the
process of implementing the peace agreements has
been an exceptionally arduous and highly complex task
that has been made possible by the firm political will
of the Government; by the willingness of the
Salvadoran people and all the country's political
forces; and by national efforts that have enjoyed the
valuable cooperation of the international community, in
particular the group of friendly countries, which have
always remained close to us, and the United Nations,
whose verification work has contributed to the success
of peace in El Salvador and to national reconciliation.
We are now entering a new phase of our history
in which political and economic freedoms prevail. This
will ensure the continuity of a broader and deeper
process requiring the cooperation and participation of
all national sectors and the renewed support of the
international community in consolidating the progress
achieved and in making further advances towards more
humane and supportive forms of co-existence within
the framework imposed by our institutions and
democratic Government.
During this phase, we have opened up new
possibilities and opportunities for all sectors of the
country to benefit from peace in democracy and to
meet together the challenge of continuing to work to
reduce existing disparities in our society, particularly
economic and social ones. In this vein, poverty in its
various forms is and always has been a structural
problem, of which every country in the world is aware.
In our case, we are according it priority attention, not
only to ensure that these phenomena do not undermine
our emerging democracy, which was won by our people
with so much pain and blood, but also so that we can
assign it due support and social context.
On this basis, President Francisco Flores of El
Salvador has focused his government plan on
increasing the levels of well-being and progress for all
Salvadorans. He has concentrated his attention on the
most vulnerable and dispossessed sectors in order to
improve their quality of life through a policy to
generate employment and job opportunities via
enhanced productivity, the promotion of trade and
increased investments on the basis of shared
responsibility. As President Flores has already done in
this forum, I would emphasize the fact that the future
of our nation is in our own hands. Each individual,
group and sector of our society must assume its own
responsibilities and duties in order to overcome the
problems of and obstacles to the promotion of growth
and sustainable human development.
Similarly, President Flores has emphasized the
fact that in a globalized and interdependent world,
solidarity and international cooperation are vital to
complement the efforts of the developing countries in
order to face the global challenges jointly and with
greater capacity. It must be understood that this does
not mean that the international community, and the
industrialized countries in particular, are going to solve
our problems, but rather that they can contribute to the
creation of an international environment that provides
opportunities, including policies that offer greater
access to their markets for the products of developing
countries, investment opportunities, the transfer of
technology and information, and fulfilling the
commitments made to improve development assistance.
We know that we are facing an enormous and
complex task, and in this effort we hope that we can
continue to rely on the valuable support of the
multilateral institutions and the community of nations,
with whom we share interests and problems  in
particular the joint mission to preserve and consolidate
peace after conflicts have come to an end. In this
regard, as we celebrate the International Year for the
Culture of Peace, I would like to reiterate the
importance that El Salvador attaches to the continuity
of the efforts focused on strengthening a culture of
peace, especially on the eve of the International
16

Decade for a Culture of Peace and Non-Violence for
the Children of the World.
In Central America, since 1987, when the
agreement on the Procedures for the establishment of
a firm and lasting peace in Central America was
signed, our peoples have welcomed with hope and have
supported national, regional and international
initiatives to achieve pacification in the region. These
efforts culminated in specific agreements that made it
possible to end the armed conflicts in the affected
countries and to carry out profound political and
institutional transformations, which have contributed to
improving living conditions for all the peoples in the
region.
Along the way we have adopted and implemented
measures and mechanisms that, in a general sense, have
made it possible to guarantee human rights and
fundamental freedoms, establishing the base from
which Central America can begin democratic life, free
from armed conflicts and with legitimate and
sovereignly elected Governments. These Governments,
in fulfilment of their historical responsibilities, have
established institutions and developed a process of
consultation in order to coordinate and harmonize
efforts to overcome the profound causes of conflicts
and to avoid retreating from the advances achieved.
It is important to reiterate in this forum that the
countries of Central America have reaffirmed our
commitments to make Central America a region of
peace, liberty, democracy and development, and in
particular to foster gradually and progressively a
Central American union. This is the best route for
ensuring a prosperous future for the region and, at the
same time, to strengthen our capacity to confront our
problems in the best possible way, as well as to take on
the new challenges arising from globalization and
interdependence.
There is no doubt that the progress achieved at
the regional level in the coordination and unification of
the internal and external policies of the countries of the
region represents real proof of the determination of our
Governments to make sure that unity prevails over
division. In our opinion there are more reasons that
unite us than divide us, and we affirm with complete
confidence that in a globalized and interdependent
context the viability of Central America will depend on
the joint effort to build our common historic future.
This is why we must reorient our efforts so that they
meet the requirements, aspirations and needs of our
Central American people, through specific programmes
that provide our people direct and tangible benefits.
Allow me to speak about other important items on
the agenda and in the current international situation
that are of interest to the Government of El Salvador.
A few days ago the Millennium Summit was
concluded, and we can say that the results obtained in
the deliberations and reflected in the final Declaration
have inspired us with hope. In particular we are
heartened by the commitments made to strengthen
peace, security and disarmament. Among the most
notable of these commitments are to eliminate weapons
of mass destruction and to fight against transnational
crime in all its dimensions, including the global
problem of drugs and related crimes, against the illicit
trafficking in small arms, and against international
terrorism.
We also are hopeful because of the commitments
on a highly sensitive and worrisome issue for our
countries: development and the eradication of poverty,
and also on the need to develop a multilateral trade and
financial system that is open and equitable and is based
on rules that are predictable and non-discriminatory.
And we are also hopeful because of the commitments
to make sure that the high-level intergovernmental
meeting on financing for development is a success.
We should mention as well the decision to reduce
by half, by the year 2015, the percentage of people on
the Earth whose income is less than one dollar a day,
including reducing hunger, and on access to drinking
water, promoting equal access to various levels of
education and promoting gender equality, reducing
maternal mortality and the propagation of diseases
including AIDS, and protecting vulnerable individuals.
We would also highlight the commitments made
to preserve the environment and to intensify efforts to
reduce the number and effects of natural disasters. We
would highlight as well the commitments regarding
violations of human rights, democracy and the good
management of political affairs.
In our opinion the issue of the strengthening of
the United Nations deserves special attention because
of the situation that the Organization currently faces
with regard to fulfilling its mandate, which has been
apparent during the last 10 years more than at any other
time in its history. A crisis of confidence, credibility
17

and capacity has increased the conviction of the
majority of Member States that it is absolutely
necessary to introduce substantive changes in the basic
structure of the Organization and in its decision-
making processes in order to reflect the realities of the
current international order, which has greatly changed
since the adoption of the Charter of the United Nations.
The international situation today is more
complex, multifaceted and uncertain, blending
problems and conflicts that have become permanent
fixtures on the international agenda, and there are new
challenges and threats that transcend national borders.
These include phenomena that undermine the security,
sovereignty and independence of States. Taken
together, these developments provide yet further
justification for the existence of the United Nations, as
well as for the validity of its objectives and principles.
We recognize and welcome the changes
introduced in the basic functional and administrative
structure of the United Nations in order to improve its
efficiency. Nevertheless, we share the general opinion
regarding the imperative need to undertake integral
reform. This reform should include substantial
transformations in the principal organs, not only so that
the Organization can better fulfil its mandate, but also
to overcome the contradictions underlying provisions
in the Charter so that the system will function in a truly
democratic and transparent manner.
First, we must recognize that for many years now
the mandate of the Economic and Social Council has
been questioned. Therefore, we believe it is necessary
to resume negotiations aimed at adopting measures to
revitalize one the main functions of the United Nations,
which is the promotion of economic and social
development. In particular, priority should be granted
to sustainable development, with special emphasis on
fighting poverty, the fight against drugs and AIDS, the
protection of the environment and respect for human
rights. All of this is in conformity with the
commitments in the Millennium Declaration and
especially with the objectives pursued through
preventive diplomacy. For this purpose, we believe it is
appropriate to reexamine the initiative to create an
economic security council which would be responsible
for dealing with development problems.
Secondly, we believe it is extremely important to
examine and evaluate the functions and powers of the
General Assembly, given that this is an essential organ
and the most representative body in the structure of the
Organization. Nevertheless, its decisions are limited
and are not binding upon the Member States. As a
result efforts must be made to strengthen and broaden
the Assembly's competence as a political forum in
order to ensure the true role that it must play in world
affairs. In particular the Assembly should be given
greater responsibility in the decision-making process.
This would not only strengthen the democratization
and transparency of the actions of the Organization; it
would also give the Assembly the legitimacy it requires
in order to carry out collective action.
Thirdly, the reform of the Security Council is,
from our point of view, one of the biggest challenges
facing Member States, for my Government it is a
matter of concern that after seven years of negotiations
we have not made progress on the substantive points
related to the category, number and privileges of new
members, as well as on the question of the veto, which
is currently an exclusive privilege of the permanent
members.
The differences and the inflexible positions we
have seen are unacceptable because they create a
situation which, in our view, contributes to the lack of
credibility and a loss of confidence in the system of
collective security. It is urgent and we cannot postpone
overcoming our differences and granting each other
concessions so that we can reach a general, fair and
equitable agreement in order to achieve the aims of the
reform and realize the legitimate interests and hopes of
most of the countries of the international community.
El Salvador joins in the very fair demand,
expressed so many times in this forum, to increase the
number of permanent and non-permanent members to
include industrialized and developing countries,
faithfully reflecting the current world configuration.
The numbers should reflect the current membership of
the Organization with equal responsibilities and due
respect for geographic distribution. The use of the veto
privilege should be limited to Chapter VII of the
Charter.
I would like now to refer to other important
issues which are part of the Assembly's agenda in the
new millennium. These issues have important
repercussions for Member States as regards
international peace and security, as well as serious
consequences for the future of our Organization.
18

On behalf of the people and Government of El
Salvador, we welcome Tuvalu as a new Member of the
Organization. This act confirms the right of people to
be represented in this worldwide Organization and
illustrates the universal nature of the United Nations.
The Charter was adopted on behalf of the people
who comprise the international community and,
consequently, the United Nations cannot, and must not,
close the door to any people which expresses its
sovereign will and desire to be represented in the world
Organization.
May I refer to the special case which has been
discussed in the Assembly each of the last eight years
regarding the need to examine the exceptional
international situation of the Republic of China in
Taiwan with a view to guaranteeing full respect for the
fundamental rights of its 23 million inhabitants to
participate in the activities of the United Nations.
We support the establishment of a working group
in the Assembly to examine the appropriate place that
the Republic of China should have in international
bodies. We want to make it quite clear that our support
for this initiative is not intended as an intervention in
the internal affairs of another Member State. Nor does
it represent opposition to the peaceful reunification of
the Chinese people. Rather, it represents the
recognition of the right of a people to realize their just
aspirations, a people which exercises democratic rights
in a country with which we have had excellent relations
for more than 50 years.
El Salvador participated with great interest in the
2000 Review Conference of the Parties to the Treaty on
the Non-Proliferation of Nuclear Weapons. We
recognize that, even though the results were not exactly
what we desired, encouraging agreements and
decisions were reached in the effort to achieve the
objectives of the denuclearization regime which seeks
to encourage nuclear States to act in good faith, to meet
their international responsibilities and duties and to
continue negotiations aimed at eliminating the threat of
nuclear war. With these ideas, we join the members of
the international community who have expressed their
firm support for the proposal by the Secretary-General
to convene an international conference aimed at
seeking ways to eliminate the nuclear threat.
With regard to conventional weapons, we wish to
refer specifically to small arms and light weapons in
light of the fact that El Salvador underwent the tragic
experience of an armed conflict during the 1980s  a
conflict that was intense and of long duration precisely
because of the entry and spread of this type of
weaponry  weaponry which entered our country
illegally in order to supply the irregular militias.
However, these weapons reached other parts of the
population and resulted in a large number of casualties
and the phenomenon of displaced persons and refugees
from the areas of conflict. This situation was solved
after the signing of the Peace Agreement in 1992.
Not only do small arms and light weapons affect
conflicts, be they internal or international, but traffic in
these weapons has become a danger for public security
and a threat to stability, as well as a threat to the
democracy and sovereignty of States, when these
weapons are used in activities that constitute
transnational threats, such as terrorism, drug
trafficking, money laundering and international crime.
For this reason we firmly support the United Nations
Conference on the Illicit Trade in Small Arms and
Light Weapons in All Its Aspects, to be held in 200l.
With regard to domestic or international conflicts
that continue to occupy the attention of the
international community and our Organization, we can
only express our concern and regret that agreements
have not yet been reached to guarantee peace, despite
multilateral efforts. We urge all parties directly
involved in each of the countries in conflict to abandon
their individual or group interests so that through a
national effort, political agreements can be reached
which will make it possible for lasting permanent
peace to be established in conformity with the
aspirations of the peoples.
May I also refer to the Middle East. Here we
believe that the recent negotiations at Camp David are
an important step in the difficult road to peace. We
hope that it will be possible to achieve stable and
lasting peace within sure borders for all the peoples of
the region.
In conclusion, I should like to emphasize that the
Millennium Summit and the Millennium Assembly are
historic events that could mark the beginning of a new
era in the international order. Indeed, the Millennium
Declaration is an ambitious but vital programme to
collectively resolve our common problems. Hence, it is
imperative that the commitments which we have made
become a reality and, in the short term, we should take
concrete steps and show political will for their
19

implementation. The peoples and Governments of the
developing world will be watching closely and we shall
do our utmost to implement those commitments. From
a realistic point of view they require the decisive
support of the developed world in order to be fully
implemented.













